Remark

This Office action has been issued in response to communication made on Pre-Brief Conference Request on 08/18/2021.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with Mr. Jeide Russel on 09/27/2021.


Amendment to the Claims

The following is the list of claimed that were amended, added and cancelled.

1.	(Currently Amended) A computing system comprising:
a first non-transitory computer storage medium configured to store a data set representable in a first storage format, wherein the first storage format comprises information stored as one or more data objects having one or more data object properties, wherein data objects are linked together with one or more links according to an ontology defined by one or more data object types; 

a third non-transitory computer storage medium configured to at least store computer-executable instructions; and
one or more computer hardware processors in communication with the third non-transitory computer storage medium, the one or more computer hardware processors configured to execute the computer-executable instructions to at least:
identify, in the first non-transitory computer storage medium, one or more data entries storing changed information in the data set represented in the first storage format;
filter the one or more identified data entries in the first non-transitory computer storage medium to generate a subset of filtered data entries; 
subsequent to said filtering, transmit the subset of filtered data entries to a pipeline configured to:
automatically identify one or more data object properties of each data object in the subset of filtered data entries[[y]] that are not found in the second storage format; 
strip the identified one or more data object properties of each filtered data entry to generate stripped data entries;
convert the stripped data entries represented as linked data objects to data entries represented as a series of tabulated entries; and
transmit the converted data entries to the second non-transitory computer storage medium.
2.	(Canceled).
3.	(Previously presented) The system of claim 1, wherein the one or more data object links represent a particular relationship between a first data object and a second data object.

5.	(Original) The system of claim 1, wherein the one or more computer hardware processors is further configured to identify one or more data entries storing changed information in all data sets or a filtered subset in the first non-transitory computer storage medium.
6.	(Currently Amended) The system of claim 1, wherein the one or more computer hardware processors is further configured to filter the one or more data entries in a data set according to a data object property or characteristic.
7.	(Currently Amended) The system of claim 6, wherein the filtering according to a data object property or characteristic is executed incrementally such that a filter based on a second data object property is executed after a filter based on a first data object property.
8.	(Canceled).
9.	(Original) The system of claim 1, wherein the pipeline is further configured to map a data entry in the second storage format to the first storage format.
10.	(Original) The system of claim 1, wherein the pipeline executes non-linear mapping such that one data entry stored in the first storage format is mapped to at least two or more storage formats.
11.	(Currently Amended) A computer-implemented method comprising:
under control of one or more processors,
identifying, in a first non-transitory computer storage medium configured to store a data set representable in a first storage format, one or more data objects, wherein the first storage format comprises information stored as one or more data objects having one or more data object properties, wherein data objects are linked together with one or more links according to an ontology defined by one or more data object types;
filtering the one or more identified data objectsobject
subsequent to said filtering, for each filtered data objectobject to a pipeline configured to:
automatically identify one or more data object properties of the filtered data object
strip the identified one or more data object properties from the filtered data objectobject
map the stripped data object
transmit the mapped data entry to a second non-transitory computer storage medium configured to store a data set representable in the second storage format, wherein the second storage format comprises information stored as tabular entries in a table.
12.	(Canceled)
13.	(Currently Amended) The method of claim 11[[2]], wherein the one or more data object links represent a particular relationship between a first data object and a second data object.
14.	(Currently Amended) The method of claim 11, wherein identifying the one or more data objects storing changed information in a data set is according to receiving polling updates of all data objects storing changed information in a database.
15.	(Currently Amended) The method of claim 11, identifying one or more data objects storing changed information in all data sets or a filtered subset in the first non-transitory computer storage medium.
16.	(Currently Amended) The method of claim 11, wherein filtering the one or more data objects in a data set according to a data object property or characteristic.
17.	(Currently Amended) The method of claim 16, wherein the filtering according to a data object property or characteristic is executed incrementally such that a filter based on a second data property is executed after a filter based on a first data object property.
18.	(Canceled).
19.	(Currently Amended) The method of claim 11, wherein the pipeline is further configured to map a data object
20.	(Currently Amended) The method of claim 11, wherein the pipeline executes non-linear mapping such that one data object



Allowable Subject Matter

Claims 1, 3-7, 9-11, 13-17, 19, 20 are allowed.


Reason for Allowance

The cited arts of record, Dingman et al., Patent No.: US 6,795,868, (hereinafter Dingman), Seering et al., Pub. No.: US 2015/0178342, (hereinafter Seering) and Yuan et al. US 9,442,946 (hereinafter Yuan) and IDS filed on 10/12/2021 do not applied and/or of record, do not alone or in combination teach the claimed invention as recited in claims 1, 11 and their corresponding dependent claims do not explicitly disclose, teach, or suggest the following claimed limitations:

“filter the one or more identified data entries in the first non-transitory computer storage medium to generate a subset of filtered data entries; subsequent to said filtering, transmit the subset of filtered data entries to a pipeline configured to: automatically identify one or more data object properties of each data object in the subset of filtered data entries that are not found in the second storage format”

The closest prior art as the basis for the assessment of inventive step found by Examiner were:

 (Dingmans, col. 13 lines 55-67: “The user may define the transformation map 420 by specifying where the data from the source should appear in the data target as well as the relationship between source data and target data. The transformation tells the transformation engine exactly what to write to the target data file. The user can: match source field names to target field names; associate source fields with target fields with different field names and in a different order than they appear in the data source; parse (split) a field; concatenate (merge) fields; perform mathematical calculations; remove unwanted characters; validate date fields; and much more. Source fields that are not mapped to target fields may generally be discarded when the transformation is executed.”)

Dingmans teaches, a step for matching source field names to target field names associate source fields with target fields with different field names in a different order than they appear in the data source and the source fields that are not mapped to target fields may generally be discarded when the transformation is executed. (e.g., “strip the identified one or more data object properties of each filtered data entry to generate stripped data entries”) however, Dingmans does not explicitly teaches a steps for automatically identifying one or more data object properties of each data object in the subset of filtered data entries that are not found in the second storage format as claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/
Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154